Appellant Steve Balas appeals from his conviction for failure to appear on his own recognizance in violation of R.C. 2937.29. We affirm.
The facts giving rise to the present conviction for failure to appear resulted from a previous conviction wherein the court had ordered Balas to perform seventy-six hours of community service to pay the costs from a previous case. Balas did not appeal this first imposition of the community service requirement in lieu of costs. Balas's failure to perform the community service resulted in a notice to him to appear and show cause why he should not be held in contempt for his failure to so perform.
On December 15, 1988, the court cited Balas for contempt and, upon a finding of indigency, appointed the Wayne County Public Defender to represent Balas. A contempt hearing was held on January 3, 1989. The court found Balas guilty, but sentencing was delayed. During the interim between the verdict and sentencing, Balas was released on his own recognizance. On December 15, 1988, Balas signed a bond that he would personally appear for sentencing at a date to be set. The assignment commissioner in charge of setting court dates testified that state's exhibit B was prepared by him on January 24, 1989 and was the court's notice to Balas that sentencing was scheduled for January 30, 1989. Because the Public Defender represented Balas, the notice was given to their office. The secretary from the Office of the Public Defender testified that she contacted Balas's mother on January 26 or January 27 to inform Balas of his sentencing hearing. Balas's mother testified that her son was in Florida and that she told the Public Defender's Office that she was not sure that he would contact her so that she could relay the message.
Balas did not appear at the hearing. Bond was forfeited, a bench warrant was issued and Balas was arrested upon his return home. *Page 526 
Balas was tried to a jury and convicted of failure to appear. The trial court sentenced him to sixty days in jail and one hundred twenty-five hours of community service at $4 per hour to pay the $150 fine and $361 in court costs.
Balas assigns two errors in this appeal:
                          Assignment of Error I
"The trial court erred in instructing the jury, thereby depriving the defendant of a fair trial and due process of law."
Balas contends that the trial judge incorrectly instructed the jury that notice sent to Balas's attorney was deemed notice to Balas. Balas also argues that the trial court incorrectly instructed the jury that recklessness was the culpable mental state for the offense of failure to appear.
Crim.R. 49, in pertinent part, reads as follows:
"(B) Service: how made. Whenever under these rules or by court order service is required or permitted to be made upon a party represented by an attorney, the service shall be made upon the attorney unless service upon the party himself is ordered by the court. Service upon the attorney or upon the party shall be made in the manner provided in Civil Rule 5(B)."
The record shows that the court notified Balas's attorney pursuant to Crim.R. 49 with notice of the sentencing hearing. Balas, however, departed for Florida without a forwarding address. The attorney was unable to contact Balas. In fact, Balas's only apparent communication with this area consisted of erratic phone calls from Florida to his mother. Under these facts notice to the attorney was notice to Balas.
Balas cites State v. Glover (1976), 52 Ohio App.2d 35, 6 O.O.3d 20, 367 N.E.2d 1202, as authority for his contention that the state must prove knowledge as an element of the offense. InGlover, supra, at 37, 6 O.O.3d at 21, 367 N.E.2d at 1204, the court stated:
"Before a person may be convicted for not appearing for a trial, there must be a showing that he knew or should have known the date upon which it was to be held. In this case, there simply is not a showing that appellant had notice of the trial date. We hasten to add that, if there is any evidence that a defendant failed to appear at trial, the prosecution should act accordingly and such action would indeed be affirmed. In this case, however, there was no record made that appellant was notified of the trial date."
The Glover court does not say knowledge is the culpable mental state. Rather, Glover merely requires a showing that Balas knew or should have known of the date. The culpable mental state arises once Balas knows or should have known of this date. Because the offense of failure to appear *Page 527 
neither specifies culpability nor indicates a purpose to impose strict liability, recklessness is the requirement for criminal liability. R.C. 2901.21(B). It was proper to instruct the jury on recklessness.
Balas did not know of an exact date. He knew one would be set. He knew or should have known that his presence was required. He had the responsibility to maintain contact with his attorney or the court or at a minimum to insure that his attorney was able to contact him.
We find no error in the trial court's instructions to the jury. The record amply supports the verdict. Accordingly, we overrule, Balas's first assignment of error.
                         Assignment of Error II
"The trial court's sentence ordering the defendant to perform community service to pay the court costs is a violation of theThirteenth Amendment of the U.S. Constitution and Section Six of Article I of the Constitution of Ohio."
All parties concerned acknowledge that a defendant cannot be imprisoned for failure to pay court costs. There is no reason to believe the trial judge thinks otherwise.
The order gives Balas a method by which he may satisfy his obligation to pay court costs. If Balas chooses not to avail himself of the court-offered method of payment, the debt will remain. There has been no threat of imprisonment for nonpayment of the debt.
We overrule the second assignment of error.
The trial court's judgment is affirmed.
Judgment affirmed.
BAIRD, J., concurs
QUILLIN, P.J., and CIRIGLIANO, J., concur in part and dissent in part.